PER CURIAM:
Carlton Buckley appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his action filed under the Federal Torts Claim Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Buckley v. United States, No. CA-04-21900-TLW-4 (D.S.C. Aug. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED